ORDER

PER CURIAM.
Appellant James Hitchcock appeals the dismissal of his claim of libel against Respondent The University News of St. Louis University. Respondent’s motion to dismiss asserted Appellant failed to state a cause of action because: (1) the words alleged to be libelous were not defamatory; (2) the words complained of were expressions of opinion that are privileged from claims of defamation; and (3) Appellant failed to specifically plead the words alleged to be libelous or any special damages associated with his claim of libel. The circuit court did not specify the ground for its dismissal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).